EXHIBIT (a)(5) FORM OF AMENDMENT NO. 4 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 16th day of February, 2010, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of American Century California Tax-Free and Municipal Funds (the "Trust") to add an Institutional Class of shares of the series titled California Long-Term Tax-Free Fund, California Tax-Free Bond Fund and California High-Yield Municipal Fund; and WHEREAS, the Board of Trustees have determined that it is in the best interests of the Trust to add an A Class of shares and a C Class of shares of the series titled California Tax-Free Bond Fund. NOW, THEREFORE, BE IT RESOLVED, each of the aforementioned actions shall take effect as of March 1, 2010; and FURTHER RESOLVED, that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such actions by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF, a majority of the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century California Tax-Free and Municipal Funds Jonathan
